NOT FOR PUBLICATION                        FILED
                       UNITED STATES COURT OF APPEALS                    MAR 18 2022
                                                                      MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                    U.S. COURT OF APPEALS



ELPIDIO RAMIREZ DORANTES, AKA                     No. 17-72513
Elipdio Ramirez Dorantes, AKA Elpidio
Dorantes Ramirez,                                 Agency No. A087-747-721

                Petitioner,
                                                  MEMORANDUM*
     v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                              Submitted March 15, 2022**
                               San Francisco, California

Before: W. FLETCHER, GOULD, and COLLINS, Circuit Judges.

          Elpidio Ramirez Dorantes (“Ramirez”), a citizen and native of Mexico,

petitions for review of an order of the Board of Immigration Appeals (“BIA”)

denying his second motion to reopen his removal proceedings. We have

jurisdiction under § 242 of the Immigration and Nationality Act, 8 U.S.C. § 1252.

*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes that this case is suitable for decision without
oral argument. See FED. R. APP. P. 34(a)(2)(C).
Reviewing for abuse of discretion, Aliyev v. Barr, 971 F.3d 1085, 1085–86 (9th

Cir. 2020), we deny the petition.

                                          I

      In 2014, an Immigration Judge ordered Ramirez removed to Mexico and

denied his application for cancellation of removal and for voluntary departure. The

BIA dismissed Ramirez’s appeal in July 2015, and no petition for review of that

order was filed in this Court. In October 2015, Ramirez filed a motion to reopen

his removal proceedings, arguing that he had been prejudiced by ineffective

assistance of counsel. The BIA denied that motion, and this court denied in part

and dismissed in part Ramirez’s petition for review in April 2017. Ramirez-

Dorantes v. Sessions, 688 Fed. App’x 432, 433 (9th Cir. 2017).

      One month after our decision, Ramirez filed a second motion to reopen

before the BIA, arguing that, due to changed country conditions, he was now

entitled to asylum, withholding of removal, and protection under the Convention

Against Torture (“Torture Convention”). The BIA denied the motion. This timely

petition for review followed.

                                          II

      Ordinarily, an alien is allowed to file only one motion to reopen, which must

be filed “within 90 days of the date of entry of a final administrative order of

removal.” 8 U.S.C. § 1229a(c)(7)(C)(i); see also id. § 1229a(c)(7)(A). However,


                                          2
the statute and regulations allow a later or successive motion to be filed if, inter

alia, the purpose of the motion is to apply for asylum or withholding of removal

based on “changed country conditions arising in the country of nationality or the

country to which removal has been ordered, if such evidence is material and was

not available and would not have been discovered or presented at the previous

proceeding.” See 8 U.S.C. § 1229a(c)(7)(C)(ii); see also 8 C.F.R.

§ 1003.2(c)(3)(ii). In addition, the alien must present sufficient evidence to

establish a prima facie case for at least one form of relief requested. Ramirez-

Munoz v. Lynch, 816 F.3d 1226, 1228 (9th Cir. 2016). The BIA held that Ramirez

failed to satisfy either requirement. Reviewing for abuse of discretion, Chandra v.

Holder, 751 F.3d 1034, 1036 (9th Cir. 2014), we agree.

                                           A

      The BIA did not abuse its discretion in concluding that Ramirez had failed to

show that, between the time of his 2014 removal hearing and his 2017 second

motion to reopen, country conditions in Mexico had materially changed. See Salim

v. Lynch, 831 F.3d 1133, 1137 (9th Cir. 2016).

      In asserting such a change, Ramirez relied on (1) a May 2017 declaration

from his brother stating that, “some time ago,” he was forced to close his business

in Acapulco due to extortion and violence against his and neighboring businesses;

and (2) the State Department’s 2016 country report for Mexico, which Ramirez


                                           3
contended showed a “catastrophic” increase in cartel- and gang-related violence.1

The BIA properly noted that, because Ramirez’s brother’s declaration did not

specify how long ago the violence against his business had occurred, Ramirez had

failed to show that this information could not have been presented earlier, as

required by the statute and regulations. With respect to Ramirez’s reliance on the

2016 country conditions report, the BIA took administrative notice of the State

Department’s 2013 report (which was available at the time of Ramirez’s 2014

hearing) and reasonably concluded that it reflected similar levels of violence in

Mexico.2

                                           B

      To establish a prima facie case, Ramirez had to present sufficient evidence

to show “a reasonable likelihood that the statutory requirements for relief have

been satisfied.” Garcia v. Holder, 621 F.3d 906, 912 (9th Cir. 2010) (citation

omitted). To support reopening as to asylum or withholding of removal,3 Ramirez

1
  Ramirez also submitted declarations from himself and members of his family, but
these were limited to rehashing the facts concerning his previously rejected
ineffective assistance of counsel claim. The BIA correctly concluded that these
materials provided no basis for reopening here.
2
  As the Government notes in its answering brief, the BIA’s order contains a
typographical error and mistakenly refers in one instance to “violence in El
Salvador” when discussing the country conditions in Mexico. Ramirez did not
raise this error in his opening brief and has thereby forfeited any reliance on it.
3
 In his opening brief, Ramirez does not contend that he presented a prima facie
case for relief under the Torture Convention before the BIA. Instead, he argues


                                           4
therefore had to show, inter alia, that he would face persecution on account of a

protected ground. The BIA acted within its discretion in determining that Ramirez

had failed to do so. It reasonably concluded that Ramirez had failed to show that

the harms experienced by his brother, and Ramirez’s fears arising from those

harms, were based on a protected ground, as opposed to general crime within the

society. See, e.g., Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151 (9th Cir. 2010)

(“Asylum is not available to victims of indiscriminate violence, unless they are

singled out on account of a protected ground.”). Further, the BIA properly noted

that Ramirez had not shown any threats against himself or any other factual basis

establishing eligibility for relief.

       The petition for review is DENIED.




that it would violate due process not to allow him the “opportunity” to establish
such a claim now. Ramirez, however, does not explain how he was deprived of an
opportunity to present a prima facie case for a Torture Convention claim before the
BIA, and he has therefore failed to establish any due process violation.

                                         5